Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-2070

                  JUAN CARLOS DIAZ MORA, ET AL.,

                              Petitioners,

                                     v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Lynch, Circuit Judge,
           Campbell and Selya, Senior Circuit Judges.



     Juan C. Diaz Mora on brief pro se.
     Michael Sady, Assistant U.S. Attorney, and Michael          J.
Sullivan, United States Attorney, on brief for respondent.



                          September 13, 2007
          Per Curiam.   After carefully considering the briefs and

record in connection with this petition for judicial review, we

deny the petition and affirm the decision below.

          We review the BIA's interpretation of 'persecution on the

basis of social group' de novo. Lattab v. Ashcroft, 384 F.3d 8, 17

(1st Cir. 2004).

          Although we sympathize with the petitioners' plight, they

fail to establish that the criminal extortion that they experienced

constitutes persecution. See Negeyn v. Gonzales, 417 F.3d 78 (1st

Cir. 2005); Guzman v. INS, 327 F.3d 11 (1st Cir. 2003); Nelson v.

INS, 232 F.3d 258 (1st Cir. 2000); see also Matter of Acosta, 19 I.

& N. Dec. 211 (BIA 1985). Moreover, the petitioners failed to

establish that wealthy, educated Colombians comprise a social group

within the purview of 8 U.S.C. § 1231(b)(3)(A). See Silva v.

Ashcroft, 394 F.3d 1 (1st Cir 2005); Alvarez-Flores v. INS, 909

F.2d 1 (1st Cir. 1990); In re C-A-, 23 I. & N. Dec. 951 (BIA 2006).

          The petition is denied. See 1st Cir. R. 27.0(c)




                                -2-